        Case 1:19-cr-00819-VM Document 41 Filed 04/16/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - x                                       4/16/2021
                                    :
UNITED STATES OF AMERICA            :
                                    :             ORDER
          - v. -                    :
                                    :             19 Cr. 819 (VM)
JOSE SANTOS,                        :
                                    :
                 Defendant.         :
                                    :
- - - - - - - - - - - - - - - - - - x

     WHEREAS, JOSE SANTOS, the defendant, intends to enter a plea

of guilty pursuant to a plea agreement dated February 24, 2021;

     WHEREAS,    the   Honorable    Victor   Marrero    has    referred      the

defendant’s change-of-plea hearing to magistrate court;

     WHEREAS, the CARES Act and findings made by the Judicial

Conference of the United States and Chief Judge Colleen McMahon of

the Southern District of New York allow for guilty pleas to be

taken by phone or video, subject to certain findings made by the

District Judge;

     WHEREAS, many proceedings in magistrate court are taking

place remotely, either by telephone or by videoconference, because

of the ongoing COVID-19 pandemic;

     WHEREAS,    the   defendant,   depending    on    the    result   of    the

presentence investigation, may seek a non-incarceratory sentence,

based in part on his United States Sentencing Guidelines range,

and because a delay of the defendant’s guilty plea and eventual

sentencing could result in significant additional delays this

case;
         Case 1:19-cr-00819-VM Document 41 Filed 04/16/21 Page 2 of 2



     THE    COURT   HEREBY   FINDS   that,   because   the   defendant   has

consented to proceed remotely, and for the reasons set forth above,

the plea cannot be further delayed without serious harm to the

interests of justice.

     SO ORDERED.

Dated:     New York, New York
           April 16, 2021




                                      2
